PER CURIAM.
We can discern no material difference between the facts as presented in this record and as presented at the first trial, which, as in the present case, resulted in a judgment for the plaintiff. The first judgment was reversed by this court, with an ■ opinion reviewing the evidence at considerable length. 50 Misc. Rep. 562, 99 N. Y. Supp. 382. The same condition, especially with respect to the question whether or not a warning- was given by the guard, exists in this record as appears by the opinion to have existed before. Judgment reversed, and new .trial ordered, with costs to the appellant to abide the event.